Title: To Thomas Jefferson from Mathew Carey, 18 December 1800
From: Carey, Mathew
To: Jefferson, Thomas



Sir,
Philada. Decr. 18. 1800.

With this letter you will receive a copy of a new work intended for Schools, which, if your avocations permit, I request you will be so kind to examine.
I have compiled it with a view to familiarize to the minds of youth, the grand truths of morals and politics, the latter of which particularly has never had sufficient attention paid to it in School Books.
Unless I deceive myself egregiously, the use of Books on this plan, in our Seminaries, wd. give a fairer chance to the very important experiment we are making of the practacability and advantages of republican Government, than that of Books compiled in Countries hostile to the smallest semblance of republicanism. Among those to whom the work has been shewn, this has been the uniform opinion.
The subject of this letter, sir, is to request the Sanction of your approbation, should the work appear to deserve it. I shall try to procure other respectable names, & under their countenance, to have it introduced into Schools.
Nothing but a hope that you will regard this as a probable means of advancing the best interests of the great family of mankind, wd. induce me thus to trespass on your precious time.
With the sincerest respect, I am, Sir, Your obt. hble. Servt.

Mathew Carey

